Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
19, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00539-CV



 IN RE ELIZABETH THOMAS, ALBERT PERRY III. CATRICE HENRY,
               AND ALVIN R. MULLEN II, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-82388

                         MEMORANDUM OPINION

      On July 2, 2018, relators Elizabeth Thomas, Albert Perry III, Catrice Henry,
and Alvin R. Mullen II filed a petition for writ of mandamus in this court. See Tex.
Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. In the
petition, relators ask this court to compel the Honorable R.K. Sandill, presiding
judge of the 127th District Court of Harris County, to vacate as void his June 18,
2018 order on “Plaintiff Elizabeth Thomas’ Purported ‘Notice of Removal’” to
federal court.

      Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We further deny all
motions for sanctions, and also deny relators’ motion to transfer as moot. We lift
the stay entered on July 3, 2018.


                                    PER CURIAM


Panel consists of Justices Donovan, Brown, and Jewell.




                                        2